Citation Nr: 0502234	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  01-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right arm and shoulder and upper back.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain with low back pain and 
degenerative changes for the period June 24, 1996, through 
August 13, 2003.

3.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain with low back pain and 
degenerative changes for the period commencing August 14, 
2003.

4.  Entitlement to an effective date earlier than June 15, 
2000, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).

REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969 and from May 1971 to August 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 1997 and January 2001 by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

By a decision dated June 14, 2002, the Board denied the 
veteran's claims for an increased evaluation for his low back 
disability and for an earlier effective date for the grant of 
TDIU.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a joint motion by the veteran-appellant and the 
Secretary of Veterans Affairs, vacated the Board's June 14, 
2002, decision on those issues and remanded the case to the 
Board for further proceedings.

In February 2000 and in July 2003, the Board remanded this 
case to the RO.  While the case was in remand status, a 
rating decision in July 2004 increased the evaluation for 
chronic lumbosacral strain with low back pain and 
degenerative changes to 40 percent effective August 14, 2003.  
The case was most recently returned to the Board in September 
2004.

On March 4, 2002, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  There is no medical evidence of a current diagnosis of 
nerve damage of the right arm and shoulder and upper back.

3.  Prior to August 14, 2003, the veteran's chronic 
lumbosacral strain with low back pain and degenerative 
changes was primarily manifested by subjective complaints of 
pain and slight limitation of motion; the disability was 
productive of no more than moderate impairment.

4.  A VA spine examination on August 14,. 2003, showed that 
the veteran's chronic lumbosacral strain with low back pain 
and degenerative changes is manifested by severe limitation 
of motion with pain on movement of the low back.

5.  The date of claim for entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities was June 15, 2000; a prior claim for 
TDIU filed in July 1996 was the subject of a final 
disallowance in February 1997.





CONCLUSIONS OF LAW

1.  Nerve damage of the right arm and shoulder and upper back 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  For the period June 24, 1996, through August 13, 2003, 
the criteria for an evaluation in excess of 20 percent for 
chronic lumbosacral strain with low back pain and 
degenerative changes were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001); 67 Fed. Reg. 54,345-54,349 (August 22, 2002).

3.  For the period commencing August 14, 2003, the criteria 
for an evaluation in excess of 40 percent for chronic 
lumbosacral strain with low back pain and degenerative 
changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003).

4.  Entitlement to an effective date earlier than June 15, 
2000, for a grant of entitlement to TDIU is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

The parties to the joint motion granted by the Court stated 
that VA had not fulfilled the duty to notify the veteran 
pursuant to the VCAA.  A remedial VCAA notice letter sent by 
the RO to the veteran in January 2004 informed the veteran of 
the elements of successful claims for service connection, 
increased evaluations, and an earlier effective date.  The 
RO's letter also informed the veteran of the evidence which 
VA had obtained and would attempt to obtain and of the 
evidence which the veteran should submit in support of his 
claims.  The RO's letter advised the veteran that it was his 
responsibility to make sure that VA received all non-federal 
records which he identified as relevant to his claims.  The 
veteran was provided contact information if he had questions 
or needed assistance.  A supplemental statement of the case 
furnished to the veteran in July 2004 set forth 38 C.F.R. 
§ 3.159, VA assistance in developing claims, and notified the 
veteran of the reasons and bases for the continued denial of 
his claims.

The RO's letter to the veteran and the supplemental statement 
of the case satisfied the first three elements of notice 
discussed in Pelegrini.  Although the RO did not explicitly 
request that the veteran provide any evidence in his 
possession he thought was relevant to his claims, it did, as 
noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA has obtained private and VA treatment records and 
reports.  In addition, VA afforded the veteran medical 
examinations to evaluate his service connected back 
disability.  The veteran and his representative have not 
identified any additional evidence as relevant to the claims 
on appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.

II. Legal Criteria

A. Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  When an organic disease 
of the nervous system is manifested to a compensable degree 
within one year of separation from service, the disease may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

B. Evaluation of Service Connected Low Back Disability

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the appeal, the criteria for rating 
lumbar/lumbosacral strain and intervertebral disc syndrome 
were revised.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002); 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
69 Fed. Reg. 32449 (June 10, 2004).

Under the former criteria, 38 C.F.R. § 4.71a, Diagnostic Code 
5295, provided a 10 percent evaluation for lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations were present, if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

Under the former criteria, limitation of motion of the lumbar 
spine warranted a 10 percent evaluation if it was slight, a 
20 percent evaluation if it was moderate or a 40 percent 
evaluation if it was severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

The words "slight", "moderate," and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 were for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, a 
60 percent rating was warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm and absent ankle jerk or other neurological 
findings appropriate to the cite of the diseased disc and 
little intermittent relief.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurrent attacks, with intermittent relief, a 20 percent 
rating when moderate with recurrent attacks, and a 10 percent 
rating when mild.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A  
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks, during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months, and a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note (1) provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Codes 5237, lumbosacral 
strain, and 5243, intervertebral disc syndrome, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003).

C. Earlier Effective Date/Appeal

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004).

An appeal from an agency of original jurisdiction to the 
Board consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  A written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  For example, if service connection was denied 
for two disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one of the 
disabilities, the notice of disagreement must make that 
clear.  38 C.F.R. § 20.201 (2004).  Except in the case of 
simultaneously contested claims, a claimant or his 
representative must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him.  Otherwise, that determination will 
become final.  38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.302(a) (2004).

III. Factual Background and Analysis

A. Service Connection 

In March 2000, a private physician reported that the veteran 
complained of pain in his neck, left arm and shoulder blade, 
and that an electromyelogram (EMG) had shown evidence of 
ulnar neuropathy and mild polyneuropathy.  The physician did 
not specifically state that the ulnar neuropathy shown on EMG 
affected the veteran's right upper extremity.  Service 
connection is in effect for ulnar nerve entrapment of the 
left upper extremity.  An  issue on appeal is entitlement to 
service connection for nerve damage of the right arm and 
shoulder and upper back.

At a VA neurological and joints examination in February 2004, 
the examiner noted that a finding had been requested as to 
whether the veteran had nerve impairment of his right arm and 
shoulder or upper back.  On examination, strength of the 
upper extremities was five out of five, bilaterally.  
Sensation to light touch was intact.  A cervical compression 
test was negative.  Deep tendon reflexes of the upper 
extremities were symmetric.  A median compression test of the 
left hand was mildly positive.  It was noted that the veteran 
had a diagnosis of status post carpal tunnel surgery of the 
left arm.  The veteran mostly complained of numbness and pain 
in his left hand and not in his right upper extremity.  The 
examiner reported that there was no evidence of cervical 
radiculopathy or of any current nerve damage of the right 
upper extremity by clinical examination.

The veteran has not submitted or identified any medical 
evidence of a diagnosis of nerve damage of the right arm and 
shoulder and upper back.  As noted above, the VA examination 
in February 2004 did not result in a diagnosis of any 
neurological abnormality or disease of the right upper 
extremity.  Because there is no medical evidence of a 
diagnosis of a current neurological disease of the right 
upper extremity and upper back, service connection is not 
established for nerve damage of the right arm and shoulder 
and upper back.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).
  
B. Increased Evaluations for Low Back Disability

At a VA spine examination in July 1996, the veteran was using 
a cane to walk and he had a TENS unit, which he had 
purchased.  He complained of lower back pain.  He did not 
limp.  On examination of the spine, there was no fixed 
deformity and musculature was excellent.  On forward flexion, 
the veteran complained of pain, but there was no evidence of 
muscle spasm in the lumbar region.  Flexion was to 60 
degrees, with a complaint of pain.  Extension, lateral 
bending, and rotation were all within normal limits.  There 
was no evidence of a neurological deficit, and it was noted 
that a neurological evaluation in December 1993 had found no 
such deficit.  X-rays showed only slight changes of 
degenerative arthritis.  The diagnosis was mechanical low 
back pain with history of recurrent chronic lumbosacral 
strain.

In December 1999, Dr. R. I. W., a private neurologist, 
reported that the veteran had decreased lumbar lordosis and 
some spasms of the paraspinal muscles.

At a VA spine examination in July 2000, the veteran 
complained of chronic low back pain, worse on some days than 
others.  He did not have radiation of low back pain down into 
his legs.  He was using a cane due to low back pain.  It was 
noted that X-rays had shown lumbar spine arthritis.  
Examination of the veteran's lumbar spine revealed a failure 
to reverse lordosis with forward flexion and that extension 
was normal but painful.  The lumbar spine was tender to 
palpation.  Distal motor examination was 5/5 throughout, with 
sensation intact throughout the lower extremities.  There was 
no evidence of sciatica.  Review of X-rays revealed some mild 
scoliosis and some degenerative changes in the posterior 
elements.  Disc space was preserved throughout.  Alignment 
showed some loss of normal lordosis on the lateral view.  The 
pertinent impression was chronic mechanical low back pain 
with degenerative changes.  The examiner commented that the 
veteran's pain seemed to be in excess of what would normally 
be expected.  

At a VA examination in September 2000 for evaluation of 
multiple joint arthralgias, the examiner stated that lumbar 
spine X-rays showed mild degenerative disc and joint disease.

In rating the veteran's chronic lumbosacral strain with low 
back pain and degenerative changes for the period June 24, 
1996, through August 13, 2003, the Board first notes that 
severe limitation of motion of the lumbar spine so as to 
warrant an evaluation of 40 percent under former Diagnostic 
Code 5292 was not found during that period of time.  In 
addition, severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion so as to warrant an 
evaluation of 40 percent under Diagnostic Code 5295 was also 
not demonstrated.

As noted above, under former Diagnostic Code 5293, in effect 
prior to September 23, 2002, an evaluation of 40 percent 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  In the veteran's case, he 
had only mild degenerative disc disease of the lumbosacral 
spine and the VA examiners in 1996 and 2000 did not find 
severe disability of the lumbosacral spine and both commented 
that the veteran's complaints of low back pain are out of 
proportion to objective findings.  At the hearing in March 
2002, the veteran testified that he had "a great deal of 
pain" in his low back and that was why a private physician 
had provided him with a cane.  The Board finds the veteran's 
testimony in that regard to be credible, but clinical 
examinations have not shown severe lumbosacral strain or 
severe intervertebral disc syndrome of the lumbosacral spine.  

Furthermore, additional functional loss due to pain or during 
flare-ups was not reported by examining or treating 
physicians.  Nor was weakened movement, excess fatigability, 
or incoordination of the lower back joints reported by 
examining or treating physicians.  Thus, consideration of a 
higher rating under 38 C.F.R. §§ 4.40, 4.45 is not indicated.

There is no credible evidence that the veteran had 
incapacitating episodes of low back pain due to 
intervertebral disc disability from September 23, 2002 (the 
effective date of the interim revised criteria of Diagnostic 
Code 5293) to August 14, 2003, so as to warrant an increased 
evaluation on that basis.  The Board concludes that there is 
not a sufficient basis in the record to warrant an evaluation 
in excess of 20 percent for chronic lumbosacral strain with 
low back pain and degenerative changes for the period June 
24, 1996, through August 13, 2003, under any applicable 
rating criteria.  

At the VA spine examination on August 14, 2003, the veteran 
indicated that his low back pain was controlled pretty much 
by medication.  He stated that the pain radiated to his lower 
extremities, mostly on the right side and that lying on his 
back too long aggravated the pain.  He had a history of 
bilateral knee and leg weakness and he walked with a cane.  
He did not use a back brace.  On examination, the lumbar 
spine was slightly scloliotic on the left side but there was 
no other deformity.  Flexion was to 20 degrees out of 90 
degrees with difficulty and pain.  Extension was to 10 
degrees with some restriction and pain.  Lateral bending was 
to 10 degrees on both sides.  There was point tenderness 
between the L-5 and S-1 areas.  Straight leg raising was 
positive between 60 and 70 degrees indicating some nervous 
component of the back injury.  X-rays showed some scoliosis 
and degenerative changes.  The pertinent diagnosis was 
chronic low back pain.

The findings of the August 14, 2003, VA spine examination 
warrant an evaluation of 40 percent under former Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
spine.  This evaluation is the maximum schedular evaluation 
under both former Diagnostic Code 5292 and former Diagnostic 
Code 5295, pertaining to lumbosacral strain, and adequately 
and appropriately compensates the veteran for his low back 
pain and discomfort.  The criteria for an evaluation in 
excess of 40 percent for the period commencing August 14, 
2003, under the interim revised criteria of Diagnostic Code 
5293 are not met as there is no showing by credible evidence 
of incapacitating episodes of low back pain.

As there is no medical evidence subsequent to the August 14, 
2003, VA spine examination report, the veteran's low back 
disability is not rated under the new criteria of Diagnostic 
Codes 5237, lumbosacral strain, or Diagnostic Code 5243, 
intervertebral disc syndrome, effective September 26, 2003.  

C. Earlier Effective Date

A rating decision in January 2001 granted entitlement to 
TDIU.  The effective date for that benefit assigned by the RO 
is June 15, 2000, the date on which the veteran's VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, was received by VA.  The effective date 
for the grant of entitlement to TDIU has thus been determined 
to be the date of claim.  However, the veteran contends that 
the effective date should be the date in 1996 on which he 
first filed a claim for TDIU.

The record reveals that the veteran filed a claim for TDIU on 
a VA Form 21-8940 on July 18, 1996.  That claim was denied by 
a rating decision in February 1997.  On March 5, 1997, the RO 
mailed to the veteran at his address of record a letter 
notifying him of the rating action which had been taken in 
February 1997.  The RO's letter stated that a copy of the 
rating decision of February 1997 was enclosed.  That rating 
decision clearly on its face denied the veteran's claim for 
TDIU.  The veteran testified in March 2002 that he did not 
receive the RO's letter of March 5, 1997, and he argues that, 
because he did not receive proper notice, the rating decision 
of February 1997 is not final and his claim for TDIU has 
remained open since July 1996.  However, the United States 
Court of Appeals for Veterans Claims has held that there is a 
presumption that Government officials and employees have 
properly discharged their official duties and that this 
presumption of regularity may be rebutted only by clear 
evidence to the contrary.  See Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992), citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 
131 (1926).  In the instant case, the presumption of 
regularity means that there is a presumption that RO 
personnel mailed the letter of March 5, 1997, to the veteran 
at his address of record, enclosing a copy of the February 
1997 rating decision, and that the United States Postal 
Service delivered the letter to the veteran's residence.  The 
veteran's bare assertion that he did not receive the letter, 
without any supporting evidence, is, the Board finds, not 
clear evidence that the RO's letter was not delivered to him.  

The record reveals that the rating decision in February 1997 
adjudicated one service connection claim, four increased 
rating claims, and the claim for TDIU and that the veteran 
filed a timely notice of disagreement with the RO's 
determinations on two of the increased rating issues.  On 
March 13, 1997, the veteran filed VA Form 21-4138, Statement 
in Support of Claim, on which he stated, in part, "Please 
accept this statement as a 'notice of disagreement' with your 
rating decision of 2/24/97 - specifically with your 
description and continued rating at 10 % for 
'psoriasis/seborrheic dermatitis'."  In his notice of 
disagreement, the veteran made no reference to the RO's 
denial of his claim for TDIU.  In response to the veteran's 
timely filed notice of disagreement, in April 1997, the RO 
furnished him with a statement of the case, which addressed 
the two increased rating issues which were the subject of the 
notice of disagreement.  The veteran did not file a notice of 
disagreement with the February 1997 denial of entitlement to 
TDIU within one year of March 5, 1997, the date of the RO's 
notification to him of the rating action which denied 
entitlement to TDIU.  The Board finds that the veteran's 
reference in his March 13, 1997, notice of disagreement to 
the terms of the "rating decision of 2/24/97" shows that it 
is more likely than not that the veteran did in fact receive 
a copy of the February 1997 rating decision denying his claim 
for TDIU, which was an enclosure to the March 5, 1997, 
notification letter.  

The veteran's representative has advanced four arguments in 
support of the position that the presumption of regularity 
has been rebutted.  For the reasons stated below, the Board 
finds that the four arguments advanced by the representative 
are without merit.

First, the veteran's representative has stated that the 
veteran testified at the hearing in March 2002 that he had 
not received notification of the February 1997 RO denial of 
his claim for TDIU.  Second, the veteran's representative has 
submitted an affidavit by V. C., who attended the March 2002 
hearing, in which she stated that the undersigned Veterans 
Law Judge told her after the hearing that he did not see the 
notification letter in the claims file.  These statements by 
the veteran and by 
V. C. do not rebut the presumption of regularity because 
further review of the claims file shows that the March 5, 
1997, notification letter is of record  and the veteran's 
filing of a notice of disagreement in March 1997 shows that 
he actually received the notification letter and the enclosed 
copy of the February 1997 rating decision.    

Third, the veteran's representative argues that the veteran's 
pattern of appealing RO denials of his claims shows that he 
would have disagreed with the denial of his claim for TDIU if 
he had received notification of the denial.  The Board notes 
that this statement is inaccurate in that the veteran did not 
appeal a rating decision by the RO in March 1990, which 
adjudicated multiple service connection claims, and thus a 
pattern of action by the veteran prior to March 1997 
rebutting the presumption of regularity has not been shown.

Fourth, the veteran's representative argues that the RO did 
not process all of the veteran's claims and statements over 
the years appropriately which shows that the RO did not 
notify the veteran of the February 1997 denial of entitlement 
to TDIU.  However, the record shows and the Board has found 
that the veteran did in fact receive actual notice of the 
February 1997 rating decision, and so this last argument is 
likewise without merit.

The presumption of regularity has not been rebutted and, 
therefore, the rating decision of February 1997, which denied 
the veteran's first claim for TDIU, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  That being the case, the Board finds 
that the veteran's claim for TDIU filed on July 18, 1996, is 
not pending but rather was the subject of a prior final 
disallowance.  The Board concludes that the date of claim for 
TDIU was June 15, 2000.

An issue for consideration is whether, under the applicable 
regulation, there is entitlement to an effective date for the 
grant of TDIU prior to June 15, 2000, the date of claim.  
There would be entitlement to an effective date earlier than 
the date of claim in the event that it was factually 
ascertainable that the veteran was unable to obtain or retain 
substantially gainful employment by reason of service 
connected disabilities, provided that he filed a claim of 
entitlement to TDIU within one year of the date on which it 
was factually ascertainable that he was so entitled, under 
38 C.F.R. § 4.16 (2001).  The record reveals that, on January 
11, 1996, a physician for the Virginia Retirement System 
reported that the veteran was unable to continue to work as a 
correctional officer due to multiple disabilities, including 
sarcoidosis, degenerative joint disease of the lumbar spine 
and left elbow, and psoriasis, all of which are service 
connected disabilities.  An argument has been made by the 
veteran that he was entitled to TDIU at the time of this 
physician's report and the Board notes that he did file a 
claim of entitlement to TDIU within one year of the January 
1996 physician's report.  (The Board will assume, without 
deciding, that the physician's report of January 1996 showed 
entitlement to TDIU at that time.)  However, as noted above, 
his July 1996 claim was the subject of a final denial in 
February 1997 and thus cannot provide a basis on which to 
allow an effective date earlier than the date of claim, June 
15, 2000.  The Board, therefore, concludes that entitlement 
to an effective date earlier than June 15, 2000, for a grant 
of TDIU is not warranted.  38 C.F.R. § 3.400 (2004). 




ORDER

Entitlement to service connection for nerve damage of the 
right arm and shoulder and upper back is denied.

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain with low back pain and 
degenerative changes for the period June 24, 1996, through 
August 13, 2003, is denied.

Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain with low back pain and 
degenerative changes for the period commencing August 14, 
2003, is denied.

Entitlement to an effective date earlier than June 15, 2000, 
for a grant of TDIU is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


